Order entered September 13, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01252-CV

                             NATHAN WEILBACHER, Appellant

                                              V.

                                 MELODIE CRAFT, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 13-06130-J

                                          ORDER
       We GRANT appellant’s September 9, 2013 motion for an extension of time to file his

notice of appeal. The notice of appeal filed in the trial court on August 19, 2013 is deemed

timely for jurisdictional purposes.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE